Citation Nr: 0205704	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  92-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served of active duty from June 1957 to June 
1977.  He died on May [redacted], 1990; the appellant is his 
surviving spouse.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision by the RO.  

In July 1994 and January 1996 the Board of Veterans' Appeals 
(Board) remanded the case for development of the record.  

In December 1997, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a December 1998 Order, the Court granted a Joint Motion, 
vacating the decision of the Board and remanding the case for 
additional development of the record.  

In July 1999, the Board remanded the case for requested 
development in compliance with the Court's order.  

In December 2000, the Board again denied service connection 
for the cause of the veteran's death, and the appellant again 
appealed to the Court.  

In an April 2001 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on May [redacted], 1990 as the overwhelming 
result of a cardiorespiratory arrest due to an acute anterior 
septal myocardial infarction; at the time of his death, 
service connection was in effect for bronchitis with 
emphysema.  

3.  The veteran's death is not shown to have been caused or 
precipitated by heart disease that developed in service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSION OF LAW

The veteran's death was caused by a heart disability that was 
not due to disease or injury which was incurred in or 
aggravated by the veteran's period of active service: nor may 
the fatal heart disease be presumed to have been incurred in 
service; nor did a service-connected disability cause or 
contribute materially or substantially in causing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1310, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the service medical records shows that, 
during the earlier part of the veteran's military career, 
they were negative for any evidence of heart disease.  In 
January 1970, his blood pressure was 150/90; in March 1971, 
it was 140/74; in November 1972, it was 144/86; and in June 
1975, it was 140/70.  At his retirement examination, his 
blood pressure was 138/72, and the electrocardiogram was 
within normal limits.  

At a VA examination in March 1978, the veteran's blood 
pressure was 130/80, and there was no reference to heart 
disease or hypertension.  

The private medical reports dated from 1982 to 1990 show that 
the veteran was seen for various complaints.  In 1983, his 
blood pressure was 118/80, and a chest x-ray study was within 
normal limits.  In 1984, his blood pressure was 140/90, and a 
recheck showed a reading of 150/96.  The veteran was treated 
in March 1986 for bronchitis.  He was treated for probable 
allergic rhinitis and a history of chronic obstructive 
pulmonary disease (COPD), possible low grade exacerbation in 
February 1987.  In August 1989, the veteran was seen for 
complaints of occasional shortness of breath with a pertinent 
diagnosis of probable mild COPD.  In May 1990, his blood 
pressure was 140/100, and he was having exertional shortness 
of breath.  It was noted that there was some concern about 
angina.  The electrocardiogram showed findings of nonspecific 
changes.  The relevant diagnosis was that of hypertension.  

On May [redacted], 1990, the veteran complained of chest pain to his 
wife and collapsed with no spontaneous pulse or respiration.  
The estimated time of cardiopulmonary arrest was three to 
four minutes, and the onset of advanced life support was 
seven to eight minutes.  He arrived at the emergency room 
where further efforts at resuscitation were unsuccessful.  

The death certificate lists the cause of death as cardio-
respiratory arrest due to or as a consequence of "? cardiac 
arrest vs. pulmonary embolus."

The Autopsy Protocol, however, showed no evidence of 
pulmonary emboli.  The coronary vessels showed evidence of a 
recent thrombus.  The left anterior descending artery was 
occluded, and there was slight eccentric stenosis of the 
right coronary and left circumflex artery.  The aorta showed 
minimal atherosclerosis.  The cause of death was an acute 
anterior septal myocardial infarction with evidence of a 
recent left anterior descending artery thrombosis.  

In a February 1991 letter, the veteran's treating physician, 
Kenneth R. Simpson, Jr., M.D., stated that the veteran had 
expired unexpectedly.  It was noted that the veteran had been 
evaluated for potential cardiac dysfunction, that a recent 
electrocardiogram had shown equivocal findings of coronary 
artery disease and that a stress test had also shown 
equivocal findings of coronary artery disease.  Dr. Simpson 
noted that the veteran's wife had indicated that, prior to 
his demise, he had complained of some difficulty breathing 
without any evidence of chest pain.  

Dr. Simpson stated that, for some time, the veteran had had a 
history of respiratory dysfunction mostly manifested by 
bronchospasm and occasional shortness of breath which 
responded to bronchodilatation and added that the autopsy 
showed evidence of some very focal atherosclerotic coronary 
artery disease.  It was interesting, according to the 
physician, that the veteran had shown only evidence of very 
slight right coronary artery and left circumflex coronary 
artery disease.  Reportedly, a thrombus of the proximal left 
anterior descending artery was noted, but there was no 
comment with regard to "left main disease."  

Dr. Simpson stated that he had spoken to the pathologist who 
had performed the autopsy and indicated that the lesion was 
perhaps 70 to 75 percent of the proximal left descending 
artery.  He noted that, in his experience, it would not have 
been expected that a sudden coronary artery thrombosis would 
occur in a lesion of that magnitude without some 
precipitating cause, such as cardiac arrhythmia induced by 
the underlying respiratory dysfunction.  This opinion was 
supported by the fact that the veteran had recently had an 
exercise stress test which would, if the lesion in question 
was more problematic, have resulted in a more positive test.  

Dr. Simpson suggested that the veteran had had a primary 
respiratory dysfunction, leading to hypoxia and then to an 
arrhythmia which subsequently led to the acute thrombosis in 
a comprised, but not critical coronary lesion of the left 
anterior descending artery.  

At an April 1993 hearing before the undersigned Member of the 
Board, the appellant testified that the veteran's lung 
condition had become progressively worse and that, about 
twice a year, he had had episodes of major congestion, 
requiring medication.  She stated that the veteran was very 
physically fit and played golf three times a week, exercised 
on a rowing machine and tended to an acre of property.  She 
noted that, the night before he died, the veteran had had a 
violent episode of coughing.  

In a December 1994 statement, a Chief of Cardiology at a VA 
facility stated that he had reviewed the veteran's medical 
records with particular emphasis on the events leading to his 
death.  The records showed that he had a history of chronic 
obstructive pulmonary disease with recurrent bronchitis.  He 
had had intermittent chest pain in 1989 and again in 1990, 
and a stress test demonstrated evidence of ischemia.  This 
was interpreted to be "equivocal" findings of heart disease 
because of the inability to attain a maximal heart rate.  On 
May [redacted], 1990, the veteran complained to his wife of chest 
pain, and he collapsed with no spontaneous pulse or 
respiration.  

The necropsy examination of the cardiovascular system 
demonstrated insignificant atherosclerotic lesions of the 
right and left circumflex arteries.  There was, however, a 
thrombus of the proximal left anterior descending artery.  
There was a 75 percent occlusion of the artery with evidence 
of hemorrhage.  The artery had total occlusion from plaque 
rupture, hemorrhage and thrombus.  The left ventricle 
demonstrated hypertrophy and showed histologic changes 
consistent with a recent myocardial infarction.  No old 
myocardial infarctions or scarring was noted.  

The cardiologist noted that the clinical presentation of 
sudden collapse following the onset of chest pain associated 
with ventricular fibrillation observed on rhythm strip were 
typical findings consistent with sudden cardiac death.  He 
stated that his opinion was further supported by the findings 
of total occlusion of the left anterior descending coronary 
artery, a major vessel supplying the anteroseptal myocardial 
segments.  He stated that the sudden reduction in the 
coronary blood flow to the myocardial segments by the complex 
pathophysiologic process related to the acute coronary 
syndrome resulted in peri-infarct ventricular fibrillation 
and sudden cardiac death.  He referred to recent studies on 
the pathophysiology of acute coronary syndrome which 
suggested that a rupture of the coronary plaques with 
associated thrombus was probably the most important mechanism 
underlying the onset of the acute ischemic event.  

The VA cardiologist further stated that the risk of plaque 
rupture might depend more on plaque composition than on 
plaque size.  Thus, he noted, this case illustrated a fairly 
typical sequence of events of acute coronary syndrome and 
sudden cardiac death due to atherosclerotic coronary artery 
disease with "vulnerable" plaque.  He opined that the 
extent to which COPD played a role in the inability of the 
paramedic to successfully resuscitate the veteran could not 
be determined from the available information.  

In a December 1994 letter, a Chief, Medical Service, of a VA 
facility, stated that he had read the record and agreed with 
the conclusion reached by the Chief of Cardiology.  

In a March 1996 statement, a Chief of a Pulmonary Section of 
a VA facility stated he had reviewed the circumstances 
surrounding the veteran's death.  The physician identified 
the three pertinent questions.  The first involved the 
severity of the veteran's underlying respiratory illness.  
The second was whether the respiratory illness in any way 
precipitated the immediate cause of death or whether it 
contributed to it.  The third involved the extent to which 
COPD played a role in the ability of the paramedics to 
perform successful resuscitation.  

The pulmonary specialist thoroughly reviewed the veteran's 
medical history.  He concluded that all of these findings 
were completely consistent with an acute myocardial 
infarction as the cause of death.  He noted that coronary 
occlusion occurred not just by plaques or atheromata, but 
also by hemorrhage into the plaques and by clotting around 
them.  He stated that a diagnosis of severe COPD, which he 
noted could not be substantiated in the veteran, would not 
predispose him to forming clots in his coronary arteries.  He 
noted that this was "part and parcel" of ischemic coronary 
disease in a patient with multiple risk factors.  Indeed, he 
stated that it was not an unexpected finding for someone with 
an out of hospital arrest from an acute myocardial infarction 
accompanied by ventricular fibrillation to be unresponsive to 
resuscitative efforts.  He noted that the longer the time of 
ischemia and loss of circulation systematically, the less 
likely a successful resuscitation would occur.  

The pulmonary specialist summarized his responses to the 
three pertinent questions as follows:  

a)  The severity of the veteran's 
respiratory illness in no way predisposed 
the patient to suffer an acute myocardial 
infarction.  b)  His respiratory illness, 
if present, was so mild that it in no way 
could have precipitated or contributed to 
the cause of death which was an acute 
myocardial infarction.  c)  The degree of 
COPD exhibited by the patient did not 
play a role in the inability of the 
paramedics to successfully resuscitate 
this unfortunate, young man.  The above 
are substantiated by his medical history, 
autopsy results, chest x-ray reports and 
the lack of severe symptoms of severe 
COPD.  

Following the Board's July 1999 remand, the RO received an 
opinion from a VA cardiologist.  He reviewed the veteran's 
medical history and opined that the results of the post-
mortem examination were definitive.  Regarding Dr. Simpson's 
statement that, perhaps the veteran's sudden coronary artery 
thrombosis was precipitated by a cardiac arrhythmia induced 
by his underlying respiratory dysfunction, the VA 
cardiologist disagreed.  He noted that multiple reports in 
the medical literature indicated that there was little 
correlation between the magnitude of a coronary atheroma and 
its predisposition to become unstable and precipitate acute 
coronary syndromes.  He stated that coronary artery 
thrombosis frequently occurred in lesions of this and lesser 
magnitude without any precipitating cause other than the 
abnormal lesion becoming unstable.  

Regarding Dr. Simpson's opinion that the veteran's recent 
stress test should, if the lesion was more problematic, have 
resulted in a more positive test, the VA cardiologist first 
noted that a complete report of the stress thallium 
examination was not of record.  Thus, there was no record of 
how long the veteran exercised or what heart rate was 
obtained.  Nonetheless, the VA cardiologist noted that the 
stress test results were not normal.  Indeed, the report 
clearly noted that "the possibility of a significant lesion 
in the distribution of the LAD artery [could not] be 
excluded."  The VA cardiologist noted that Dr. Simpson's 
opinion that this could not have been a primary coronary 
event was conjectural and did not negate the definitive 
findings of the post mortem examination.  

Finally, the VA cardiologist addressed Dr. Simpson's 
suggestion that the veteran had a primary respiratory 
dysfunction which led to hypoxia which led to an arrhythmia 
which subsequently led to an acute thrombus in a compromised 
but not critical coronary lesion in the left anterior 
descending artery.  The VA cardiologist described Dr. 
Simpson's suggestion as far fetched and highly unlikely.  He 
noted that a far more likely sequence of events was that the 
veteran had a significant atheroma of the proximal left 
anterior descending coronary artery as indicated by the post 
mortem examination.  He noted that the atheroma was 
vulnerable as indicated by the mononuclear cell infiltration 
found at the periphery of the plaque on microscopic 
examination.  He opined that the vulnerable plaque became 
unstable "as indicated by the microscopic finding of 
hemorrhage into the wall of the plaque.  The instability of 
this plaque led to the formation of coronary artery thrombus 
with complete occlusion of the vessel, acute myocardial 
infarction, and lethal ventricular fibrillation."  

The VA cardiologist noted that the fact that the coronary 
atherosclerotic involvement was limited was immaterial in the 
case as it only took one coronary atherosclerotic plaque to 
become unstable and result in acute coronary syndrome with 
possible acute myocardial infarction and death.  He opined 
that there was little in the record to support the contention 
that bronchitis with emphysema contributed materially or 
substantially to the veteran's death.  

The VA cardiologist concluded that Dr. Simpson's opinion 
regarding respiratory disease as a precipitating cause or a 
contributory cause of the fatal thrombosis was speculation 
and conjecture and was not supported by the record.  


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Dr. Simpson has attribute the veteran's death to his service-
connected respiratory disability.  

When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died on March [redacted], 1990.  
At the time of his death, service connection had been 
established for low back pain with degenerative changes of 
the lumbosacral spine, hemorrhoids, status post traumatic 
amputation of the distal phalanx of the right index finger 
and bronchitis with emphysema.  All service-connected 
disabilities were rated as noncompensably disabling. 

There is no medical evidence suggesting a relationship 
between the development of any heart disability that was a 
precipitation factor in the veteran's fatal myocardial 
infarction and any disease or injury in service.  Indeed, the 
appellant does not contend that there was such a 
relationship.  The appellant relates the veteran's death to 
his service-connected respiratory disease.  

Following a review of the entire evidence of record, it is 
the Board's judgment that the preponderance of the evidence 
is against the appellant's claim of service connection for 
the cause of the veteran's death.  

Although Dr. Simpson has attributed the veteran's death to 
his service-connected respiratory disease, none of the other 
physicians who have evaluated the appellant's claim have done 
so.  Indeed, the two cardiologists and one pulmonary 
specialist specifically ruled out any relationship between 
the veteran's death and his service-connected bronchitis with 
emphysema.  

The Board recognizes that there is differing medical evidence 
in this case.  The Board, however, finds that the opinions of 
the three VA specialists are more persuasive than that of Dr. 
Simpson.  Most persuasive was the most recent VA 
cardiologist's opinion, which pointed out the flaws in Dr. 
Simpson's opinion.  

The VA opinion, which provided medical rationale in its 
reliance upon medical literature, has clearly addressed and 
disputed Dr. Simpson's reported correlation between the 
magnitude of a coronary atheroma and its predisposition to 
become unstable due to service-connected disability.  

Dr. Simpson's opinion, on the other hand, was based on his 
"experience," which, although probative is not as 
persuasive as the sound medical rationale provided by the VA 
cardiologist.  

In addition, Dr. Simpson was much more equivocal in his 
opinion than the VA specialists.  He noted that the veteran's 
fatal thrombosis was "perhaps" induced by cardiac 
arrhythmia due to an underlying respiratory condition.  
Further, he noted that he "would submit that consideration" 
be given to a sequence of events in which the veteran's death 
was caused by his respiratory condition.  

In the absence of evidence of a persuasive rationale for Dr. 
Simpson's opinion, and in light of the persuasive opinions of 
the two cardiologists and one pulmonary specialist, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death.  


VCAA

As noted in the joint motion for remand, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands and decisions informed the appellant of 
the evidence needed to support her claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case as well as the Board's remands and decisions 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate her 
claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, she has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons set forth hereinabove, the Board believes 
that the appellant has been given ample opportunity to 
provide evidence and argument in support of her claim.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

